Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                          Nos. 18-CV-1257 & 19-CV-64


                    NICHOLAS ANTHONY CZAJKA, APPELLANT,

                                         v.

                       HOLT GRAPHIC ARTS, INC., APPELLEE.


                         Appeals from the Superior Court
                           of the District of Columbia
                                 (CAR-3673-18)

                      (Hon. William M. Jackson, Trial Judge)

(Submitted September 22, 2020                         Decided November 23, 2022)

      David H. Cox and Erica L. Litovitz for appellant.

      Horace L. Bradshaw, Jr. for appellee.

      Before EASTERLY, MCLEESE, and DEAHL, Associate Judges.

      Dissenting opinion by Associate Judge EASTERLY at page 27.

      MCLEESE, Associate Judge:        Appellee Holt Graphic Arts, Inc. (HGA)

obtained a judgment in California, filed that judgment in the Superior Court of the

District of Columbia, and then initiated the present action to enforce that judgment.

Appellant Nicholas Anthony Czajka argues that the trial court should have dismissed
                                          2

the action as barred by the statute of limitations. We affirm the trial court’s denial

of the motion to dismiss.



                     I. Factual and Procedural Background



      The following basic facts appear to be undisputed for current purposes. HGA

obtained a judgment against Allen Wilson in California in 2001. HGA filed the

California judgment in Superior Court in November 2006. HGA then began efforts

in Superior Court to enforce that judgment, including by trying to force the judicial

sale of a condominium owned by Mr. Wilson in the District of Columbia.

Substantial additional litigation ensued, and no judicial sale occurred. Rather, Mr.

Wilson passed away, and the personal representative of Mr. Wilson’s estate sold the

condominium to two purchasers who in turn sold the condominium to Mr. Czajka.



      In May 2018, HGA filed the current action, seeking to judicially foreclose on

the condominium in order to enforce the California judgment that had been filed in

Superior Court. Mr. Czajka’s predecessors in interest moved to dismiss the action,

arguing among other things that the action was barred by the twelve-year statute of

limitations applicable to the enforcement of judgments rendered by the Superior

Court. D.C. Code § 15-101(a). HGA opposed the motion to dismiss, arguing among
                                           3

other things that the twelve-year period did not begin to run until the California

judgment was filed in Superior Court in November 2006.



      The trial court agreed with HGA and denied the motion to dismiss. The trial

court also granted summary judgment to HGA on the merits, directing that the

condominium be sold and that the proceeds be applied to HGA’s judgment.



                                     II. Analysis



      On appeal, Mr. Czajka argues only that HGA’s action was barred by the

statute of limitations. We uphold the ruling of the trial court on that issue.



      “We decide issues of statutory interpretation de novo.” In re G.D.L., 223 A.3d

100, 104 (D.C. 2020). “In interpreting statutory text, we first look to see whether

the statutory language at issue is plain and admits of no more than one meaning.”

Id. (brackets and internal quotation marks omitted). We also “consider statutory

context and structure, evident legislative purpose, and the potential consequences of

adopting a given interpretation.” Id.
                                         4

                                A. Statutory Text



      The issue before the court turns on the interaction between two provisions.

We have already mentioned the first: D.C. Code § 15-101(a). In pertinent part, that

provision states,



             [E]very final judgment or final decree for the payment of
             money rendered in the . . . Superior Court of the District
             of Columbia, when filed and recorded in the office of the
             Recorder of Deeds of the District of Columbia, is
             enforceable, by execution issued thereon, for the period of
             twelve years only from the date when an execution might
             first be issued thereon . . . .



      The second provision, D.C. Code § 15-352, governs the filing of foreign

judgments. In pertinent part, that provision states, “A foreign judgment filed with

the Clerk shall have the same effect and be subject to the same procedures, defenses,

or proceedings for reopening, vacating, or staying as a judgment of the Superior

Court and may be enforced or satisfied in the same manner.” For purposes of that

provision, a foreign judgment is “any judgment, decree, or order of a court of the

United States or of any other court that is entitled to full faith and credit in the

District.” D.C. Code § 15-351(2). It is undisputed that the California judgment is a

foreign judgment for purposes of § 15-352.
                                          5

      Mr. Czajka appears to read those two provisions in the following way. Under

§ 15-101(a), the twelve-year limitation period for a Superior Court judgment begins

to run as of the date when “an execution might first be issued thereon.” Once filed

in Superior Court, a foreign judgment has the same effect as a Superior Court

judgment, is subject to the same defenses, and is enforced in the same manner. D.C.

Code § 15-352. The limitation period for enforcing a foreign judgment that has been

filed in Superior Court therefore is twelve years from when the execution might have

been had on the foreign judgment. Implicitly assuming that California law permits

immediate execution on judgments, Mr. Czajka concludes that the twelve-year

period began to run when the California judgment was entered in 2001. On that

view, this action is untimely, because the action was filed in 2018.



      HGA reads the provisions differently. HGA points out that an execution could

not have been issued on the California judgment in Superior Court until the

California judgment was filed in Superior Court. HGA emphasizes the language in

§ 15-352 stating that a registered foreign judgment has the same effect as a Superior

Court judgment and may be enforced in the same manner. Although HGA does not

fully lay out the steps in its reasoning, the theory seems to be the following: (1) the

limitation period for a Superior Court judgment cannot begin until judgment has

been entered in Superior Court; (2) foreign judgments should be treated in the same
                                           6

way; and (3) the limitation period for foreign judgments thus cannot begin until the

foreign judgment has been filed in Superior Court. On that theory, this action is

timely, because the California judgment was filed in Superior Court in November

2006 and the action was filed in May 2018.



      In a related but potentially distinct line of reasoning, HGA argues that the

filing of the California judgment in Superior Court created a new judgment. On

HGA’s view, that new judgment would be enforceable for twelve years from the

date of its entry. (Arguably, the new judgment would be enforceable for twelve

years after the new judgment could be executed upon, rather than the date the new

judgment was entered.       See D.C. Code § 15-101(a); Super. Ct. Civ. R. 62(a)

(judgments generally may not be executed upon until thirty days after entry).) The

current action would also be timely under this line of reasoning.



      Mr. Czajka and HGA each contend that their interpretation is compelled by

the plain language of the provisions. We conclude instead that both proposed

interpretations are facially plausible readings of the statutory language at issue. It is

undisputed that a filed foreign judgment “shall have the same effect” as a Superior

Court judgment.     The question is whether that requires that the filed foreign

judgment be treated like a Superior Court judgment entered on the date of the foreign
                                         7

judgment or instead like a Superior Court judgment entered on the date the foreign

judgment was filed in Superior Court. In our view, the text of sections 15-101(a)

and 15-352 does not clearly answer that question. We therefore turn to other tools

of statutory interpretation.



                  B. Statutory Context, Structure, and History



            1. D.C. Uniform Enforcement of Foreign Judgments Act



      Section 15-352 was enacted in 1990, as part of the District of Columbia

Uniform Enforcement of Foreign Judgments Act (DC UEFJA). D.C. Law 8-173,

§ 2(b), 37 D.C. Reg. 6561 (Oct. 19, 1990). The DC UEFJA is closely modeled on

the Revised Uniform Enforcement of Foreign Judgments Act of 1964 (RUEFJA).

Unif. Enf’t of Foreign Judgments Act, Revised 1964 Act, 13 pt. 1 U.L.A. 155-245

(2002); see The Uniform Enforcement of Foreign Judgments Act of 1990, D.C.

Council, Report on Bill 8-56 at 2 (June 20, 1990). Section 15-352 is almost identical

to § 2 of the RUEFJA, with some minor wording changes to tailor the provision to

the Superior Court. 13 pt. 1 U.LA. at 163. Also, one sentence from the RUEFJA

was not included in § 15-352. See 13 pt. 1 U.L.A. 163 (“The Clerk shall treat the

foreign judgment in the same manner as a judgment of the [District Court of any city
                                           8

or county] of this state.”) (brackets in original). The committee report makes clear

that the DC UEFJA was intended to be substantially identical to the RUEFJA. See

Report on Bill 8-56 at 2 (stressing need for uniformity among states and describing

Bill 8-56 as having been adopted in thirty-nine states); see also id. at 4 (witness

describes Bill 8-56 as “almost identical” to RUEFJA); id. attach. 3 at 4-5 (witness

describes Bill 8-56 as “substantially identical” to RUEFJA, with changes “of a

technical or grammatical nature”). When it enacted the DC UEFJA, the D.C.

Council explicitly directed the courts to interpret the DC UEFJA “to effectuate its

general purpose to make uniform the law of jurisdictions that enact” the RUEFJA.

D.C. Code § 15-357; see also Nader v. Serody, 43 A.3d 327, 333 (D.C. 2012) (“The

UEFJ[A]’s general purpose is to obtain uniformity with the rulings of [other] state

courts.”) (internal quotation marks omitted).



      The committee report on the DC UEFJA does not directly address the issue in

this case. The report explains generally that the purpose of the DC UEFJA is to

“provide an expeditious and simple procedure to enforce foreign judgments in courts

of the District of Columbia.” Report on Bill 8-56 at 2. The report also states that

“[t]he act of filing the foreign judgment gives it the effect of being a judgment of the

court in the state in which it is filed, thereby eliminating the need for another trial.”

Id.
                                         9

                                2. State Decisions



      This court has not squarely addressed the issue before us in this case. We

therefore look for guidance from the decisions of state courts that have enacted the

RUEFJA. Unfortunately, state courts have not reached consistent conclusions about

the interaction between their statutes of limitations and provisions the same as, or

similar to, section 2 of the RUEFJA. It appears, however, that the substantial weight

of authority holds that the filing of a foreign judgment triggers a new limitation

period. See, e.g., Hanley Eng’g, Inc. v. Weitz & Co., 321 Or. App. 323, 328-29

(2022) (statute of limitations began to run on date judgment was filed in new state,

not on date judgment was originally entered); Flangas v. Perfekt Mktg., LLC, 507

P.3d 574, 578 (Nev. 2022) (same); Nielson v. Schmoke, 863 S.E.2d 652, 660-66

(N.C. Ct. App. 2021) (same; citing numerous cases, including decisions from

Maryland, New Jersey, and Louisiana); Ware v. Everest Grp., L.L.C., 238 S.W.3d

855, 863-64 (Tex. App. 2007) (same); Logemann Holding, Inc. v. Lieber, 793

N.E.2d 135, 136-139 (Ill. App. Ct. 2003) (same); Potomac Leasing Co. v. Dasco

Tech. Corp., 10 P.3d 972, 975 n.2 (Utah 2000) (same); Drllevich Constr., Inc. v.

Stock, 958 P.2d 1277, 1279-81 (Okla. 1998) (same; citing numerous cases, including

decisions from New Mexico, New York, South Carolina, and Kansas); Walnut

Grove Prods. v. Schnell, 659 S.W.2d 6, 7 (Mo. Ct. App. 1983) (same). But see Alpha
                                        10

Mortg. Fund II v. Drinkard, 497 P.3d 200, 206 (Idaho 2021) (“[T]he limitations

period begins to run from the date the judgment is entered or last renewed in the

rendering state.”) (internal quotation marks and emphasis omitted); Boudette v.

Boudette, 453 P.3d 893, 897 (Mont. 2019) (same); Wells Fargo Bank, Nat’l Ass’n v.

Kopfman, 226 P.3d 1068, 1071-72 (Colo. 2010) (same); Corzo Trucking Corp. v.

West, 636 S.E.2d 39, 40-41 (Ga. Ct. App. 2006) (same); Michael v. Valley Trucking

Co., 832 So. 2d 213, 217 (Fla. Dist. Ct. App. 2002) (same).



       As previously noted, the D.C. Council has directed us to construe the DC

UEFJA in favor of uniformity. D.C. Code § 15-357. Although state courts have not

reached consistent decisions, we think that considerations of uniformity argue in

favor of adopting the approach that appears to be much more broadly followed in

the states.



                                 3. Federal Law



       The RUEFJA was explicitly modeled on a federal statute, 28 U.S.C. § 1963.

See 13 Pt. 1 U.L.A. 156-57 (citing § 1963 and stating that RUEFJA “adopts the

practice which, in substance, is used in Federal courts”). Section 1963 addresses an

analogous issue—registration of judgments from one federal court in another federal
                                           11

court—and its pertinent language is very similar to that of both § 2 of the RUEFJA

and D.C. Code § 15-352. See 28 U.S.C. § 1963 (“A judgment so registered shall

have the same effect as a judgment of the district court of the district where registered

and may be enforced in like manner.”). It appears that every federal court of appeals

that has decided the issue has held that registration of a judgment in a new district

court pursuant to § 1963 triggers a new limitation period for the enforcement of the

judgment, measured from the date of registration rather from the date of the original

issuance of the underlying judgment. See, e.g., Wells Fargo Equip. Fin., Inc. v.

Asterbadi, 841 F.3d 237, 243-46 (4th Cir. 2016) (citing cases from the Fifth, Eighth,

and Ninth Circuits).



      We find those federal decisions very persuasive. See, e.g., Nielson, 863

S.E.2d at 658 (“Given the similarities between 28 U.S.C. § 1963 and North

Carolina’s UEFJA, the analysis employed by the Fourth Circuit in Asterbadi is

highly persuasive and equally employable to this case.”); see also Baker v. Gen.

Motors Corp., 522 U.S. 222, 235 n.8 (1998) (describing RUEFJA and 28 U.S.C.

§ 1963 as “similar”).
                                         12

                                4. Broader Context



      Before the enactment of the DC UEFJA, foreign judgments were enforced in

Superior Court by filing a civil action seeking to obtain a Superior Court judgment.

See, e.g., Amos v. Shelton, 497 A.2d 1082, 1084 (D.C. 1985) (party seeking to

enforce Pennsylvania judgment filed action in Superior Court seeking Superior

Court judgment); Report on Bill 8-56 at 4-5 (summarizing testimony indicating that

under current law party seeking to enforce foreign judgment was required to file civil

action). The result of that civil action, if successful, was a Superior Court order

entering judgment against the debtor. Amos, 497 A.2d at 1085-86.



      A party who obtains a Superior Court judgment based on a foreign judgment

would then apparently have an additional twelve years to enforce that Superior Court

judgment. D.C. Code § 15-101(a) (for judgments rendered in the Superior Court,

providing twelve-year limitation period beginning “when an execution might first

be issued thereon”). Although we have not found decisions from this jurisdiction

applying § 15-101(a) in that context, it appears to be well settled that obtaining a

new judgment based on earlier judgment triggers a new limitation period within the

new judgment may be enforced. See, e.g., Restatement (Second) of Judgments § 18,

cmt. c (Am. L. Inst.1982) (obtaining new judgment in action upon judgment restarts
                                          13

statute of limitations); H & E Equip. Servs., Inc. v. Cassani Elec., Inc., 169 A.3d

1308, 1312 (Vt. 2017) (same); Galef v. Buena Vista Dairy, 875 P.2d 1132, 1135

(N.M. Ct. App. 1994) (1989 judgment in New Mexico on action to enforce 1977

California judgment “converted the 1977 California judgment into a separate New

Mexico judgment, with applicable New Mexico statutes of limitations to be

measured from 1989”).



      The common law of other jurisdictions also required the filing of a full-blown

civil action to establish a foreign judgment. See, e.g., Restatement (Second) of

Judgments § 8 cmt. d (Am. L. Inst. 1982) (“[I]n the absence of legislation[,] the

judgment of one state is not immediately enforceable by executive action in

[another] state. Instead, the judgment must first be made a judgment in the state

where it is to be enforced. This is done by bringing an action on the judgment in

that state or, if statute permits, by registering it with an appropriate court in the

state.”); 30 Am. Jur. 2d Executions § 580 (2022) (“At common law, a judgment

rendered by a court of [another] state may not be enforced without the institution of

an action based thereon and the recovery of a judgment in such action. An action

based on a judgment entered in [another] state is considered a new and independent

action . . . .”) (footnote omitted). Dissatisfaction with the cumbersome nature of that

approach led to the RUEFJA, which was intended to promote efficiency and reduce
                                          14

the burden on state courts by creating a “speedy and economical method” of

recognizing foreign judgments. See 13 Pt. 1 U.L.A. 157.



      The RUEFJA did not displace the older, more cumbersome way of making a

foreign judgment enforceable. Rather, § 6 of the RUEFJA, entitled “Optional

Procedure,” provides that “[t]he right of a judgment creditor to bring an action to

enforce [the] judgment instead of proceeding under this Act remains unimpaired.”

13 Pt. 1 U.L.A. 243. The DC UEFJA provides the same, in virtually identical

language. D.C. Code § 15-356.



      This broader context is relevant in three related ways. First, under the law

before the RUEFJA, establishing a foreign judgment generally triggered a new

limitation period. The RUEFJA and the DC UEFJA were intended to streamline the

process of establishing foreign judgments. There is no suggestion in the history of

either provision that the provisions were intended to take the significant and distinct

step of reducing the time within which foreign judgments could be enforced in a new

state. Cf., e.g., Jones v. United States, 526 U.S. 227, 234 (1999) (noting “fair

assumption that Congress is unlikely to intend any radical departures from past

practice without making a point of saying so”). In fact, it is quite clear that the

drafters of the RUEFJA and the DC UEFJA had no intent to reduce the time within
                                         15

which foreign judgments could be enforced, because they left the common-law

practice in place as an alternative.



      Second, Mr. Czajka has provided no reason, and we see no reason, why the

drafters of the RUEFJA and the DC UEFJA would want different limitation periods

to apply depending on whether a party established a foreign judgment using the

common-law approach or a more streamlined approach. See, e.g., Alexander Constr.

Co. v. Weaver, 594 P.2d 248, 250 (Kan. Ct. App. 1979) (“The Uniform Enforcement

of Foreign Judgments Act was instituted to provide a more effective and efficient

time-saving procedure for the enforcement of judgments obtained in foreign

jurisdictions. Our adoption of this Act does not extinguish the judgment creditor’s

right to bring or file an action to enforce [a] foreign judgment in this state. It is

merely another method available to the judgment creditor. The statute of limitations

applicable to enforcement of a foreign judgment in Kansas should be the same

regardless of which of these methods of enforcement is chosen by the judgment

creditor.”) (citation omitted).



      Third, the common-law procedure sheds light on how best to understand the

language in § 15-352 providing that a foreign judgment filed in Superior Court “shall

have the same effect . . . as a judgment of the Superior Court.” In essence, Mr.
                                         16

Czajka’s theory is that a foreign judgment filed in Superior Court should be given

the same effect as a hypothetical Superior Court judgment entered on the same date

that the foreign judgment was entered. The foregoing discussion suggests that it

makes more sense to consider a different hypothetical Superior Court judgment: the

judgment that would have been entered if the more cumbersome common-law

procedure had been followed. As we have explained, such a judgment triggers a

new limitation period. The text of § 15-352 can quite reasonably be read to require

that filed foreign judgments be given the same effect.



                           5. Mr. Czajka’s Arguments



      Taken together, the foregoing considerations persuade us that the filing of a

foreign judgment in Superior Court triggers a new twelve-year limitation period,

measured from the date on which the filed foreign judgment could thereafter be

enforced in Superior Court. Mr. Czajka makes two additional arguments in support

of the contrary conclusion, but we are not convinced by them.



      Mr. Czajka argues that parties filing a foreign judgment in Superior Court

should not be better off than parties who have judgments initially entered in Superior

Court. We are not convinced by that argument for several reasons. First, providing
                                           17

for longer overall limitation periods in cases involving interstate efforts to enforce

judgments does not seem unreasonable.           Second, parties with Superior Court

judgments may well benefit from that approach if they need to enforce their

judgments in foreign jurisdictions. Third, parties with Superior Court judgments

have the ability to seek to extend the limitation period if necessary, by filing a motion

to revive the judgment. See D.C. Code § 15-103 (permitting extension of limitation

period to enforce judgment for additional twelve years). See generally Nat’l Bank

of Washington v. Carr, 829 A.2d 942, 945 (D.C. 2003) (“If appellees offer no other

defense or cause why the judgment should not be revived, the trial court should grant

appellant’s motion to revive the judgment.”). Finally, as we have previously

explained, parties with foreign judgments are in any event able to trigger a new

limitation period for enforcement of the judgment in the District of Columbia if they

choose to proceed by filing an action under the common-law procedure preserved

by D.C. Code § 15-356.



      Mr. Czajka also suggests that permitting foreign judgments filed in Superior

Court to trigger a new limitation period would result in unreasonably long periods

within which parties could enforce judgments. We agree with the Fourth Circuit’s

response to a similar argument:
                                           18

             Finally, Asterbadi proposed during oral argument
             numerous horribles that he envisions will result from the
             fact that creditors will be able repeatedly to restart a statute
             of limitations through the simple act of registration,
             defeating any purpose for the limitation. The posited
             consequences, however, are no different than have always
             existed under the more burdensome process of suing on an
             original judgment to obtain a new judgment in the
             enforcement jurisdiction. When the new judgment was
             entered, it carried with it the limitations period then
             applicable to judgments in the State of entry. Moreover,
             creditors in many States—including in Maryland—are
             also able to renew existing judgments indefinitely and thus
             extend enforcement with new limitations periods without
             any adversarial process.



Asterbadi, 841 F.3d at 246. We also note that Mr. Czajka has not provided support

for the idea that such abuses have arisen in the federal courts or in the numerous

states that follow the rule that we adopt today.



                             6. Response to the Dissent



      The dissent concludes that the statute of limitations began to run in this case

on the date that the California judgment was issued. Infra at 31-33. Our reasoning

differs from that of the dissent in a number of respects.
                                         19

                                         i.



      The dissent takes the view that a foreign judgment filed under D.C. Code § 15-

352 does not “become[]” a Superior Court judgment. Infra at 29. As the dissent

acknowledges, id., however, such a foreign judgment must “have the same effect

and be subject to the same procedures, defenses, or proceedings for reopening,

vacating, or staying as a judgment of the Superior Court and may be enforced or

satisfied in the same manner.” D.C. Code § 15-352. In other words, a foreign

judgment filed under § 15-352 must be treated just the same as if it is a Superior

Court judgment.     Whether such a foreign judgment in some sense actually

“becomes” a Superior Court judgment seems rather metaphysical. Whatever the

answer to that question, § 15-352 requires that filed foreign judgments be given the

same effect as Superior Court judgments, which contradicts the dissent’s conclusion

that this distinction should be treated as having “real world consequences.” Infra at

30.



                                         ii.



      The dissent repeatedly states that the conclusion it reaches is dictated by the

plain language of §§ 15-101(a) and 15-352. E.g., infra at 29-33. We disagree. First,
                                         20

the plain language of those provisions does not clearly indicate whether a filed

foreign judgment in some sense “becomes” a Superior Court judgment, which is

illustrated by the numerous decisions holding that filed foreign judgments do

become judgments of the court in which they are filed. E.g., Hanley Eng’g, 321 Or.

App. at 328. Second, assuming that the dissent is correct that a filed foreign

judgment does not “become” a Superior Court judgment, we need to determine

precisely how to give a filed foreign judgment the “same effect” as a Superior Court

judgment. The plain language of §§ 15-101(a) and 15-352 does not tell us whether

to treat that filed foreign judgment as a hypothetical Superior Court judgment

entered on the same date that the foreign judgment was entered or as a hypothetical

Superior Court judgment entered on a date that the foreign judgment was filed.



                                         iii.



      The dissent expresses the view that if filed foreign judgments have the same

effect as Superior Court judgments, then the prior method of establishing a foreign

judgment by initiating a civil action in Superior Court will be superfluous. Infra at

35-36. As the dissent points out, id. at 31, the DC UEFJA explicitly preserved the

latter method. D.C. Code § 15-356 (“Optional Procedure. The right of a judgment

creditor to bring an action to enforce a judgment in lieu of a proceeding under [the
                                          21

DC UEFJA] remains unimpaired.”). The dissent’s point here rests entirely on the

assumption that the only reason a creditor would file a civil action rather than filing

the judgment under the DC UEFJA is to get the benefit of a longer enforcement

period. Infra at 31. The dissent provides no support for that assumption, and the

assumption is not obviously correct. It is true that § 15-352’s filing procedure was

intended to be “expeditious.” Report on Bill 8-56 at 2. But it does not necessarily

follow that creditors would never have occasion to prefer the more extensive

procedures available under the optional procedure retained in § 15-356. In fact, it

appears that creditors do sometimes continue to use the latter procedure. See, e.g.,

Tipton v. State ex rel. Lottery Comm’n, No. 03-21-00133-CV, 2022 WL 3722389,

at *2 (Tex. App. Aug. 30, 2022) (State of Oklahoma chose to enforce Iowa judgment

in Texas through common-law enforcement action rather than under Texas UEFJA);

Joseph C. Sansone Co. v. Woodland St., LLC, No. CV-XX-XXXXXXX, 2022 WL

1179803, at *2 (Conn. Super. Ct. Apr. 12, 2022) (creditor chose to enforce Missouri

judgment in Connecticut through common-law enforcement action rather than under

Connecticut UEFJA); GreatAmerica Fin. Servs. Corp. v. Lillington Fam.

Chiropractic, PA, 791 S.E.2d 663 (Table), at **3 (N.C. Ct. App. 2016) (creditor

permissibly brought independent action in North Carolina to enforce Iowa judgment

rather than registering foreign judgment under UEFJA). The dissent hypothesizes

that the creditor in the last of these three cases might have been concerned about the
                                          22

running of the statute of limitations and therefore might have filed a common-law

action in the hope of obtaining a potentially longer limitations period. Infra at 36

n.6. Nothing in the opinion supports that hypothesis. GreatAmerica, 791 S.E.2d

663, at **1-3. The hypothesis seems implausible, moreover, given that the action to

enforce the judgment in that case was filed less than four years after entry of the

foreign judgment. See id. at **1; see also N.C. Gen. Stat. Ann. § 1-47(1) (West

2019) (ten-year statute of limitations for enforcing foreign judgment); id. § 1-306

(West 2019) (same for enforcing domestic money judgment).



      In any event, the dissent in our view gives undue weight to the possibility of

superfluity. There is a significant preference for giving all of the words in a

provision independent effect, but that is not a flat requirement. See, e.g., Rotunda v.

Marriott Int’l, Inc., 123 A.3d 980, 988-89 (D.C. 2015) (“The canon against

surplusage is not an absolute rule . . . .”) (internal quotation marks omitted); Lamie

v. U.S. Tr., 540 U.S. 526, 536 (2004) (“[O]ur preference for avoiding surplusage

constructions is not absolute.”); District of Columbia v. Jerry M., 717 A.2d 866, 871

(D.C. 1998) (The presumption against redundancy, “while properly a part of the

court’s interpretive calculus, is not dispositive of the case.”). In particular, the

presumption against surplusage ordinarily must yield to the plain language of a

provision. Lamie, 540 U.S. at 536. In our view, the dissent overlooks this limitation,
                                            23

by relying on the preference against superfluity to conclude that § 15-352 cannot

mean what it says when it provides that filed foreign judgments are to be treated the

same as Superior Court judgments.



                                            iv.



       The dissent states that, under the interpretation we adopt, creditors could

enforce foreign judgments that are expired in their state of origin. Infra at 38-40.

The question whether an expired foreign judgment can be enforced under the DC

UEFJA is not raised by the facts of this case, and we express no view on the matter.

We note, however, that at least one court has held that neither the Full Faith and

Credit Clause nor that state’s version of the UEFJA “requires registration of a foreign

judgment that no longer has any effect in the state that originally produced the

judgment.” Muka v. Horizon Fin. Corp., 766 So. 2d 239, 240 (Fla. Dist. Ct. App.

2000); see D.C. Code § 15-351(2) (defining “foreign judgment” for purposes of DC

UEFJA as “any judgment, decree, or order of a court of the United States or of any

other court that is entitled to full faith and credit in the District”); cf. Del Prado v. B.

N. Dev. Co., 602 F.3d 660, 664 (5th Cir. 2010) (under 28 U.S.C. § 1963, judgment

that has expired in issuing state may not be registered).
                                            24

       We also note that we do not view it as self-evident that D.C. Code § 12-307

has no possible relevance to the issue. That provision appears to require that an

action to enforce a foreign judgment be initiated before the judgment becomes

unenforceable in the issuing state. Id. (“An action upon a judgment or decree

rendered in a State, territory, commonwealth or possession of the United States . . . is

barred if by the laws of that jurisdiction, the action would there be barred and the

judgment or decree would be incapable of being otherwise enforced there.”). Some

courts have treated the filing of a foreign judgment under the UEFJA as an “action”

for purposes of applying a statute of limitations. E.g., Lawrence Sys., Inc. v.

Superior Feeders, Inc., 880 S.W.2d 203, 207-08 (Tex. App. 1994). Other courts

have disagreed. E.g., Deuth v. Ratigan, 590 N.W.2d 366, 372-73 (Neb. 1999) (citing

cases on both sides of issue). On the former approach, § 12-307 would require that

a foreign judgment be filed in Superior Court within the limitation period of the

issuing state. Then, § 15-101(a) would provide a twelve-year period for enforcement

of the filed judgment. To reiterate, however, we need not and do not express a view

as to the correctness of that approach.



       The dissent suggests that there is no procedural mechanism to challenge a

filed foreign judgment, infra at 38-40, but that is not the case. It is true that the filing

of the foreign judgment is an administrative act, but the DC UEFJA explicitly
                                          25

provides that filed foreign judgments are subject to the same procedures and

defenses as Superior Court judgments. D.C. Code § 15-352. Such defenses,

including a claim that the foreign judgment is expired or time-barred, could be

brought by way of motion, as in this case, or through any other procedure that would

available to challenge a Superior Court judgment.



      We also note that the approach favored by the dissent appears to permit

foreign creditors use the DC UEFJA to enforce expired foreign judgments. Under

the dissent’s approach, a foreign judgment can be enforced in the District of

Columbia for twelve years after the judgment could have been enforced in the

issuing state. Infra at 34-35. Consider, for example, a North Carolina judgment

entered eleven years ago. That judgment would be expired under North Carolina

law. See N.C. Gen. Stat. Ann. § 1-306 (West 2019) (ten-year statute of limitations

for enforcing domestic money judgment). Under the dissent’s approach, however,

that expired judgment apparently would be enforceable in the District of Columbia

for another year. That consequence is particularly peculiar, because (as previously

noted) the common-law action to enforce a judgment apparently does not permit an

action to be filed to enforce an expired foreign judgment. D.C. Code § 12-307 (“An

action upon a judgment or decree rendered in a State, territory, commonwealth or

possession of the United States . . . is barred if by the laws of that jurisdiction, the
                                          26

action would there be barred and the judgment or decree would be incapable of being

otherwise enforced there.”). The dissent thus seems to contemplate according more

favorable treatment to expired judgments filed under the DC UEFJA than to expired

judgments that a creditor seeks to enforce through an action on a judgment.



      The dissent disputes that expired foreign judgments could be enforced under

its approach. Infra at 41 n.11. The dissent suggests that, under its view, a debtor

could prevent the enforcement of an expired foreign judgment by relying on D.C.

Code § 15-101, which starts the limitation period on the date when the foreign

judgment could have been enforced in the issuing jurisdiction. Id. That provision,

however, does not solve the problem. Section 15-101 provides a twelve-year period

for enforcement, measured from that starting point. If, as in the example above, the

foreign jurisdiction has a shorter limitations period for enforcement of its judgments,

then § 15-101 would permit enforcement of an expired foreign judgment.



                                          v.



      Finally, the dissent contends that the legislative history of the RUEFJA and

the DC UEFJA “contain[] no mention of a desire to give new temporal life to foreign

judgments.” Infra at 47. In our view, that contention starts from an incorrect
                                          27

premise. The preexisting common-law procedure gave new temporal life to foreign

judgments once those judgments were established in another state. The RUEFJA

and the DC UEFJA were intended simply to streamline that process, and there is no

indication that they were intended to shorten the time frame for enforcing foreign

judgments.



      For the foregoing reasons, the judgment of the Superior Court is affirmed.



                                               So ordered.



      EASTERLY, Associate Judge, dissenting: This case concerns the enforceability

of an asserted statutory lien on real property that arose from a 2001 California money

judgment against Allen Wilson, a former owner of the property. 1 Holt Graphic Arts

filed the California judgment in November 2006 with the Office of the Clerk of the

Superior Court of the District of Columbia, pursuant to D.C. Code § 15-352, part of

the District’s Uniform Enforcement of Foreign Judgments Act (“D.C. UEFJA”).




      1
        See D.C. Code §§ 15-102(a)(1) to (a)(2) (providing that a judgment “for the
payment of money rendered” in the District’s federal or local courts gives rise to “a
lien on all . . . freehold and leasehold estates” “from the date such judgment . . . is
filed and recorded in the office of the Recorder of Deeds of the District of
Columbia”).
                                         28

The question before us is whether this judgment expired in 2013 before Mr. Wilson’s

estate sold the property to new owners (who then sold the property to appellant

Nicholas Anthony Czajka) and before HGA sought to foreclose on the property and

force its sale in May 2018.



      D.C. Code § 15-352 allows foreign judgments to be filed with the Superior

Court Clerk’s Office and requires that filed foreign judgments have “the same effect

and be subject to the same procedures” as a D.C. judgment. Pursuant to D.C. Code

§ 15-352, the trial court applied the 12-year period for enforcement of a judgment in

the District, D.C. Code § 15-101(a), but it calculated the date of enforceability from

the date the California judgment was filed in the D.C. Superior Court Clerk’s Office

in 2006, not—as one would do looking at a D.C. judgment—the date the California

judgment initially came to life. Thus the trial court concluded that the California

judgment, which was initially entered by a court in 2001, was still a live judgment

17 years later when HGA initiated its foreclosure action in 2018.



      My colleagues in the majority conclude that D.C. Code § 15-352 and D.C.

Code § 15-101(a) read together are ambiguous and so look to other sources to

conclude these statutes are most reasonably interpreted to support the trial court’s

ruling. By contrast, I understand these statutes to have a plain-language meaning
                                          29

that fulfills the geographic reciprocity goals of the Full Faith and Credit Clause and

the UEFJA, but still tethers a foreign judgment to its date of enforceability in its

originating jurisdiction; does not allow that judgment to be reborn and then enforced

as a new D.C. judgment (literally or effectively) simply by virtue of being filed in

the Superior Court Clerk’s Office; and does not lead, as the majority opinion’s rule

would, to incongruous outcomes like the enforcement of expired-when-filed foreign

judgments in the District of Columbia.



                               I.   The Statutory Text



                A. The Plain Language of § 15-352 and § 15-101(a)



      D.C. Code § 15-352 provides in its first sentence that “[a] copy of any

[properly authenticated] foreign judgment” may be filed with the Superior Court

Clerk’s Office and then states in its second sentence that “[a] foreign judgment [so]

filed . . . shall have the same effect and be subject to the same procedures, defenses,

or proceedings for reopening, vacating, or staying as a judgment of the Superior

Court and may be enforced or satisfied in the same manner.” The statute does not

say that, upon filing with the Clerk, a foreign judgment becomes a judgment of the

Superior Court of the District of Columbia. This textual distinction has interpretive
                                           30

import and real world consequences.



      A “foreign judgment” is statutorily defined to exclude a judgment issued by

District of Columbia courts. 2 And under the D.C. UEFJA, a judgment by a foreign

court remains a “foreign judgment” even after it is filed in D.C. pursuant to D.C.

Code § 15-352. 3 Section 15-354, for example, expressly ties the enforceability of a

filed “foreign judgment” back to its status in its jurisdiction of origin: this provision

authorizes the Superior Court to “stay enforcement of the foreign judgment” in the

District of Columbia upon proof that the debtor has “furnished the security for the

satisfaction of the judgment required by the state in which the judgment is rendered,”

and that the debtor has a pending “appeal from the foreign judgment” or intends to

take such an appeal, or if “a stay of execution has been granted” in the jurisdiction

of origin. Id.



      The plain-language understanding that a foreign judgment remains a foreign

judgment even after filing under D.C. Code § 15-352 distinguishes this method of


      2
          D.C. Code § 15-351 (defining a “foreign judgment” as “any judgment,
decree, or order of a court of the United States or of any other court that is entitled
to full faith and credit in the District”).
      3
         See, e.g., D.C. Code § 15-353 (addressing the notice that must be provided
after a foreign judgment has been filed); id. § 15-354 (addressing the process for
obtaining a stay of the filed foreign judgment).
                                         31

obtaining recognition of foreign court judgments from another method authorized in

another provision of the D.C. UEFJA, D.C. Code § 15-356.             Section 15-356

preserves the common-law method of converting a foreign judgment into a D.C.

judgment: bringing an action in Superior Court. Id. (“The right of a judgment

creditor to bring an action to enforce a judgment in lieu of proceeding under this

subchapter remains unimpaired.”).          This older common-law method is

“cumbersome,” see Comment, Super. Ct. Civ. R. 62-III, because it requires the

initiation of a plenary proceeding at which the creditor as plaintiff bears the burden

of proof and a debtor has the opportunity to raise defenses prior to D.C. courts

recognizing and enforcing the foreign judgment. See, e.g., Fowler v. Pilson, 123

F.2d 918 (D.C. Cir. 1941) (successfully arguing that the foreign judgment had

expired and so could not be enforced in D.C. under the predecessor to D.C. Code

§ 12-307); Fehr v. McHugh, 413 A.2d 1285 (D.C. 1980) (recognizing a foreign

judgment in a common-law action and rejecting the defense that the judgment was

not yet final). Indeed, the cumbersomeness of the common-law method prompted

the creation of the more streamlined filing method, see infra Part II. But the upside

to this more time-consuming and presumably more expensive common-law method

is that the creditor who prevails emerges with a new D.C. judgment.



      Accepting that a foreign judgment filed under D.C. Code § 15-352 is merely
                                         32

recognized as a foreign judgment that a creditor may seek to enforce in the District,

and is not converted to a D.C. judgment by the act of filing, the question then

becomes what it means to give a foreign judgment the “same effect” as a D.C.

judgment under D.C. Code § 15-352 with regard to enforceability. A D.C. judgment

is, pursuant to D.C. Code § 15-101(a), enforceable for 12 years. The statute notes

that the final judgment should be “filed and recorded with the Recorder of Deeds of

the District of Columbia.” Id. But the length of time for enforceability for a D.C.

judgment does not run from that administrative event.            Rather, D.C. Code

§ 15-101(a) provides, in pertinent part, that a judgment “is enforceable . . . for the

period of twelve years only from the date when an execution might first be issued

thereon,” see id. (emphasis added), a clock that starts ticking whether or not—and

regardless of when—a judgment is submitted to and accepted by the Recorder of

Deeds, 4 see Lomax v. Spriggs, 404 A.2d 943, 949 (D.C. 1979) (“The life of recorded

and unrecorded judgments is equal: twelve years from when execution might first

have issued.”). In other words, D.C. Code § 15-101(a) ties the initial date of the

enforcement period to the date of the judgment’s issuance by a court, subject to the



      4
        The statute also provides that a judgment “is enforceable . . . from the date
of the last order of revival thereof.” D.C. Code § 15-101(a). Revival, however,
requires a court order and must be sought before expiration of the judgment. See
D.C. Code § 15-103 (authorizing revival before expiration); see also D.C. Code
§ 15-101(b) (disallowing revival attempts post-expiration).
                                          33

operation of any rule-based or court-ordered stay. 5



       Thus, to follow the command of § 15-352 and subject a filed foreign judgment

“to the same procedures” and enforce it “in the same manner” to give it the “same

effect” as a D.C. judgment, we should, per § 15-101(a), calculate a judgment’s

enforceability not from its date of filing (again a purely administrative event), but

from the date “when an execution might first be issued thereon” in its original issuing

jurisdiction. For the 2001 California judgment at issue in this case, that means we

should calculate its enforceability from 2001. And if we did so, it would be apparent

that the judgment expired in 2013, well before HGA commenced enforcement action

in this case.



   B. The Illogical Implications of My Colleagues’ Alternate Interpretation of
                              § 15-352 and § 15-101(a)



       My colleagues in the majority accept that my plain-language reading of




       5
         See, e.g., Super. Ct. Civ. R. 62(a) (generally staying Superior Court
judgments for 30 days); see also Lomax, 404 A.2d at 954 (holding that a party’s
actual immunity from the effects of any executed judgment did not delay the
commencement of the 12-year clock and that “the life of a judgment may be
ascertained by regarding the record and the provisions of law concerning execution
and stays of execution”).
                                          34

§ 15-352 and § 15-101(a) is “plausible.” Ante at 6. But they also accept appellee’s

interpretation of these statutes to restart the 12-year enforcement clock upon filing a

foreign judgment with the Superior Court Clerk’s Office as equally plausible and

more reasonable. I disagree. Whereas my interpretation of these statutes makes

textual sense and fulfills the geographic reciprocity objectives of § 15-352 and the

Full Faith and Credit Clause, see infra Part II, the majority opinion’s interpretation

produces incongruous results that contravene the plain-language directive of § 15-

352 to subject a foreign judgment to the “same procedures” and give it the “same

effect” as a D.C. judgment under § 15-101(a). Indeed, its interpretation appears to

guarantee preferential temporal treatment—wholly unwarranted under the Full Faith

and Credit Clause—to a foreign judgment.



      To recap, under my plain-language understanding of the D.C. UEFJA, the two

methods a creditor can use to seek recognition of a foreign judgment in the District

in order to enforce it lead to different results. Under the old common-law method,

preserved in D.C. Code § 15-356, a creditor may bring a plenary proceeding to

convert a foreign judgment into a D.C. judgment, at which time the enforceability

of the foreign judgment in D.C. is litigated. A creditor who prevails at such a

proceeding gets a new D.C. judgment with an attendant 12 years of enforcement for

that new judgment under D.C. Code § 15-101(a). Under the new streamlined filing
                                            35

method, the procedural burden on the creditor is far less. All a creditor has to do to

obtain recognition is file the foreign judgment with the Superior Court Clerk’s office

along with a two-page form. See infra. With the ease of the procedure, however, a

creditor gets less in the way of the enforceability. Assuming the judgment is still

live at the time of filing, see infra note 11, the District’s 12-year statute of limitations

under § 15-101(a) runs from the date of the foreign judgment’s issuance in its

originating jurisdiction, subject to rule-based or court-ordered stays (as

contemplated by § 15-354).



       Contrast this with the conception of §§ 15-352 and 15-101(a) that my

colleagues endorse.



       First, the cumbersome common-law method of obtaining recognition of a

foreign judgment and the streamlined filing method produce precisely the same

result: a new 12-year period of enforcement of the judgment in the District. That

alone is logically odd—a creditor can put in less effort to get the same benefit. But

it also contradicts the statutory text. It treats a filed foreign judgment as if it were

converted into a D.C. judgment under § 15-356, even though the D.C. UEFJA

expressly regards a filed foreign judgment as a foreign judgment after filing. See

supra note 3 and accompanying text. Relatedly, it contravenes “the basic principle
                                          36

of statutory interpretation” that a statute should not be construed in a manner that

renders any of its provisions superfluous. Animal Legal Def. Fund v. Hormel Foods

Corp., 258 A.3d 174, 183-84 (D.C. 2021) (internal quotation marks omitted)

(declining to interpret a statute in a manner such that “it would never make sense”

for litigants to proceed under one more cumbersome provision because they could

“sidestep those additional barriers” by proceeding under another). 6



      Further, the majority opinion’s conception of the statutes disregards the



      6
        My colleagues in the majority assert that creditors in other jurisdictions still
use the cumbersome common-law method even though they have a filing alternative
available to them. But the idea behind superfluity as a tool of statutory interpretation
is that the legislature intends each part of the statute to serve an “independent
function.” Animal Legal Def. Fund, 258 A.3d at 183. Thus how a few individual
creditors have chosen to enforce foreign judgments under other state UEFJAs is not
the relevant inquiry.
        In any event, these examples do not prove the majority opinion’s point that
creditors generally still see some benefit in continuing to use the more cumbersome
common-law method to obtain recognition of a foreign judgment even if they could
use the simplified filing method under their state’s UEFJA to obtain the same statute
of limitations. For example, the creditor in GreatAmerica Financial Services Corp.
v. Lillington Family Chiropractic, PA, 791 S.E.2d 663 (Table), at *3 (N.C. Ct. App.
2016), filed a common law action before the same intermediate appellate court held
that the filing of a foreign judgment in North Carolina would restart the statute of
limitations in Nielson v. Schmoke, 863 S.E.2d 652 (N.C. Ct. App. 2021), that is, at a
time when the legal landscape was uncertain. And the creditor in Joseph C. Sansone
Co. v. Woodland St., LLC, No. CV-XX-XXXXXXX, 2022 WL 1179803 (Conn. Super.
Ct. Apr. 12, 2022), used the common-law method to enforce a foreign default
judgment because that is what Connecticut law requires. See Conn. Gen. Stat.
§ 52-605.
                                          37

directive of § 15-352 that a foreign judgment should “have the same effect and be

subject to the same procedures” as a D.C. judgment. A D.C. judgment’s 12-year

enforceable life is measured from the date when it can be executed after the original

court decides and issues it. But the majority opinion would start the 12-years from

the date of the purely administrative act of filing the judgment in D.C. (over which

the creditors have total control), thereby extending the life of filed foreign judgments

beyond the life of a D.C. judgment of the same age.



      Take the facts of this case as an example. The “date when an execution [of

HGA’s California judgment] might [have] first be[en] issued thereon” under D.C.

Code § 15-101(a) was the date that the judgment was issued in 2001. See Cal. Civ.

Proc. Code § 683.010 (providing that a California court judgment is “enforceable

. . . upon entry”). Starting the enforcement clock from the date of filing in the

District of Columbia, however, gives the California judgment about five additional

years of life beyond what a D.C. judgment issued on the same day would have had. 7



      7
        California does not appear to have an automatic 30-day stay like the District
does under Super. Ct. Civ. R. 62(a), although it allows the execution of a money
judgment to be stayed. See, e.g., Cal. Civ. Proc. Code § 917.1 (requiring “an
undertaking” to stay a money judgment pending appeal); id. § 697.040 (explaining
the effect of such a stay on liens). Nothing in the record indicates that the issuing
court in California stayed enforcement of the original 2001 judgment at issue in this
case.
                                          38

Moreover, under the majority opinion’s rule, a creditor could conceivably wait until

a foreign judgment was just about to expire in its originating jurisdiction and then,

upon filing it in the District, get 12 additional years to enforce it. 8 The holder of a

D.C. judgment does not possess equivalent power to decide when the enforcement

clock starts running in the District.



      But the most curious and unsettling result of my colleagues’ interpretation of

the language triggering the 12-year enforcement period—“the date when an

execution might first be issued thereon”—to mean the filing date in the Superior

Court Clerk’s Office is that it appears to allow creditors to file and then enforce

foreign judgments that are expired in their jurisdiction of origin. As discussed, the



      8
          Dismissing this concern, my colleagues in the majority look to a Fourth
Circuit case, Wells Fargo Equipment Finance, Inc. v. Asterbadi, 841 F.3d 237 (4th
Cir. 2016), where the court addressed the argument that, under 28 U.S.C. § 1963,
creditors with federal court judgments could, by filing them in different federal
districts, restart the enforcement clock. Ante at 17-18. Setting aside that this federal
statute is not motivated by the same constitutional concerns as the UEFJA, see infra
Part II, the Fourth Circuit’s rationale—that this filing process should be treated just
like the more burdensome common-law procedure of bringing a new action to
enforce a foreign judgment under which the clock restarts, Asterbadi, 841 F.3d at
246—is unpersuasive. As noted above, the D.C. UEFJA clearly distinguishes
between the two mechanisms. Moreover, whereas the very cumbersomeness of the
common-law procedure serves as a deterrent against abusing it to restart the
enforcement clock, there is by design no comparable check on using the streamlined
filing procedure to restart the enforcement clock.
                                           39

filing process under D.C. § 15-532 is streamlined by design. A filer need only

submit a form, authenticate that the judgment is real, and pay a filing fee; they have

no obligation to confirm that the judgment is still live in the originating jurisdiction.

See Super. Ct. Civ. R. 62-III(a); see also Request to File a Foreign Judgment (last

updated Nov. 2009), https://www.dccourts.gov/sites/default/files/pdf-forms/Civil

ActionsRequestToFileAForeignJudgment.pdf;               https://perma.cc/24TF-WY3X.

(requiring only basic information about the foreign case, the amount owed,

confirmation of service on the debtor, and an authenticated judgment attached). Nor

does the Superior Court Clerk’s Office have any apparent obligation to screen for

expired out-of-state judgments; if the required form requesting that the judgment be

filed is completed, there would seem to be no reason to reject the filing. 9 See id.



      A putative debtor who later sought to challenge the enforcement of an expired-

when-filed foreign judgment would seemingly be without a substantive basis to




      9
         Looking to case law from other jurisdictions, my colleagues in the majority
suggest that D.C. Code § 12-307, which provides that “[a]n action upon a judgment
or decree rendered in a[nother] State . . . is barred if by the laws of that jurisdiction,
the action would there be barred and the judgment or decree would be incapable of
being otherwise enforced there,” could bar the filing of already expired judgments.
Ante at 24. But by referring to an “action,” the statute clearly contemplates the
initiation of a civil suit, not merely the administrative filing procedure authorized
under the D.C. UEFJA. D.C. Code § 12-307; see also Super. Ct. Civ. R. 3 (“A civil
action is commenced by filing a complaint with the court.”).
                                           40

proceed under the majority opinion’s conception of § 15-352 and § 15-101(a). As

the majority opinion announces, the act of “filing . . . a foreign judgment triggers a

new limitation period.” Ante at 9. This means that, for the majority opinion, the

date that a foreign judgment is filed with the Superior Court under § 15-352 is “the

date when an execution might first be issued thereon” under § 15-101(a). There is

no room in this interpretation to, post-filing, harken back to the issuance date of the

judgment in its original jurisdiction because, for the purposes of enforcement in the

District under § 15-101(a), the original judgment has disappeared. The only relevant

date for calculating the 12 years is the filing date in Superior Court.



      Given that the whole point of having a limitations period on the enforcement

of judgments in D.C. courts is to guard against stale judgments, 10 I cannot agree with

an interpretation of § 15-352 and § 15-101(a) that permits creditors to file and

enforce expired foreign judgments in the District. Such an interpretation makes little

sense—why would the District owe “full faith and credit,” see infra Part II, to a

judgment that, at the time of filing, the originating jurisdiction does not even view



      10
          Cf. Medhin v. Hailu, 26 A.3d 307, 313 n.7 (D.C. 2011) (“The purpose of
statutes of limitation is to bring repose and to bar efforts to enforce stale claims . . .
[, which] protect[s] a potential defendant’s interest in security . . . and in planning
for the future without the uncertainty inherent in potential liability . . . .” (cleaned
up)).
                                         41

as enforceable?—and it certainly does not subject foreign judgments to the “same

defenses” as D.C. judgments as § 15-352 requires. 11



      My colleagues in the majority respond that this enforcement-of-expired-

judgments concern “is not raised by the facts of this case.” Ante at 23. But statutory

interpretation is a “holistic endeavor,” Tippett v. Daly, 10 A.3d 1123, 1127 (D.C.

2010), in which we often consider “the potential consequences of adopting a given

interpretation.” See Williams v. Kennedy, 211 A.3d 1108, 1110 (D.C. 2019); see


      11
        My colleagues in the majority claim, ante at 25-26, that my approach creates
a problem of enforcing expired judgments.
       To the extent my colleagues think that under my conception of D.C. law, a
foreign judgment that is expired when filed could be enforced in the District, they
are mistaken. To be sure, such a judgment could be filed—again there is no check
on filing expired foreign judgments. But just as a putative debtor at the time of
enforcement could challenge a D.C. judgment as expired by looking to the “date
when an execution might first be issued thereon” in the District, they could likewise
at the time of enforcement challenge a foreign judgment as expired before it was
filed by looking to the “date when an execution might first be issued thereon” in the
foreign jurisdiction. As discussed above, the majority opinion precludes such an
argument because it holds that the “date when an execution might first be issued
thereon” is the filing date.
        To the extent my colleagues are challenging my conception of District law as
somehow illogical because a foreign judgment with a less-than-12-year enforcement
period in its originating jurisdiction would—if filed in the District before it
expired—get the benefit of the District’s 12-year statute of limitations, I see no
incongruity. As discussed, by its plain language, D.C. Code § 15-352 affords
putative debtors the “same defenses” to filed foreign judgments as might be raised
to D.C. judgments, which includes the District’s 12-year statute of limitations. And
even my colleagues agree that we should apply the District’s statute of limitations
to a filed foreign judgment. We just disagree about when to start the clock.
                                         42

also id. at 1114 (“[T]he reasonableness of a construction can often be tested by

considering the consequences of a different one.”). My colleagues also suggest that

there might be some procedural mechanism for individuals to challenge the

enforcement of an expired-but-filed foreign judgment, but as explained above, the

majority opinion’s holding deprives putative debtors of a substantive claim. Lastly,

the fact that other states have construed their statutes to permit such challenges is

irrelevant; the majority provides no explanation as to how the District’s statutory

scheme as construed in this opinion would allow someone in D.C. to challenge an

expired-but-filed judgment.



                      II.     Legislative History and Purpose



      While I would conclude that the plain language of § 15-352 and § 15-101(a)

stands on its own, the legislative history and purpose of the D.C. UEFJA supports

adhering to that plain-language reading. This history demonstrates that the central

goal in the development of model legislation for recognizing foreign state court

judgments, ultimately adopted by the District, was simply to provide a procedurally

streamlined method for recognition of foreign judgments, a goal that my plain-

language reading of § 15-352 and § 15-101(a) fulfills.
                                          43

      The D.C. UEFJA is a product of the Model Revised Uniform Enforcement of

Foreign Judgments Act, which in turn has its foundation in the Full Faith and Credit

Clause of the Constitution. The Full Faith and Credit Clause provides that “Full

Faith and Credit shall be given in each State to the public Acts, Records, and judicial

Proceedings of every other State.” U.S. Const. art IV, § 1. “[U]nder the Full Faith

and Credit Clause . . . , a judgment properly authenticated and issued by a court

having jurisdiction is entitled to the same degree of recognition in a sister state as

would be afforded by the state of original rendition.” Nader v. Serody, 43 A.3d 327,

332 (D.C. 2012) (internal quotation marks omitted). The clause simply ensures that

the enforcement of a state court judgment is not geographically limited to the

boundaries of that state, but it says nothing about the mechanics of that recognition.

See Sun Oil Co. v. Wortman, 486 U.S. 717, 722 (1988) (holding that the Full Faith

and Credit Clause allowed a state to impose its own procedural rules, including a

statute of limitations, even where it had to consider another state’s substantive law);

accord Teare v. Comm. on Admissions, 566 A.2d 23, 28 (D.C. 1989) (holding that

the Full Faith and Credit Clause allowed the District to use its own rules where they

were a “matter of local policy, and not a judgment on the merits in a case or

controversy”).



      The development over the years of the model statute itself acts as support for
                                          44

the idea that the Full Faith and Credit Clause does not dictate any single procedure

for enforcing foreign judgments. Historically, the common-law method preserved

in § 15-356 was the only way to ensure conversion of a judgment issued by one state

into a new judgment of the state in which enforcement was sought, thereby restarting

the statute of limitations clock as a new judgment typically would. Ante at 13;

Revised Uniform Enforcement of Foreign Judgments Act, prefatory note at 3

(National Conference of Commissioners on Uniform State Law 1964). This method

satisfied the mandate of the Full Faith and Credit Clause, but it was procedurally

demanding in a way that the Clause did not require. See Proceedings in Committee

of the Whole Revised Uniform Enforcement of Foreign Judgments Act, at 15 (1964)

(observing that “[i]f [a state] prefer[s] to do so, [it] can tie up [its] own courts” by

requiring creditors to prove the existence of a foreign judgment in a plenary action,

but concluding this was not necessary). The Uniform Law Commission 12 attempted

to address this problem with the 1948 Uniform Enforcement of Foreign Judgments

Act (“UEFJA”). The goal of the UEFJA was to promote efficiency and reduce the

burden on state courts by “provid[ing] a summary judgment procedure for actions




      12
          The Uniform Law Commission is the current name of the former National
Conference of Commissioners on Uniform State Law. See Uniform Law
Commission,           About   Us,       Uniform        Law         Commission,
https://www.uniformlaws.org/aboutulc/overview; https://perma.cc/3NH9-REBD
(last visited Nov. 4, 2022).
                                         45

on foreign judgments,” in lieu of “a second full scale trial.” Revised Uniform

Enforcement of Foreign Judgments Act, prefatory note at 3. Because that goal was

not adequately realized with the 1948 version’s summary judgment procedure,

however, the Commission went back to the drawing board.



      The Commission then came up with the Revised Uniform Enforcement of

Foreign Judgments Act (“RUEFJA”), which adopted a filing procedure for state

court judgments. At a 1963 meeting regarding this proposal, the Commission

discussed the fact that some states, by various means, afforded more than full faith

and credit to out-of-state judgments, but the chairman of the committee that had

drafted the model legislation explained that “the purpose of this Act is to provide a

uniform means of doing what we are absolutely required to do by the Constitution

of the United States. That is the only purpose of it.” Proceedings in Committee of

the Whole Revised Uniform Enforcement of Foreign Judgments Act, at 6, 18-19

(1963). Similarly, at a 1964 meeting, the Commission’s focus was to facilitate the

enforceability of state court judgments beyond state court lines via the proposed

procedure of filing the foreign judgment with the clerk’s office of another state

court. 13 See generally Proceedings in Committee of the Whole Revised Uniform


      13
         The Committee clarified that after a foreign court judgment was filed with
the clerk’s office of the state in which the creditor sought to enforce the judgment,
                                          46

Enforcement of Foreign Judgments Act (1964). Although due process concerns

were raised about authorizing such a summary procedure, the chairman of the

committee that had drafted the model legislation explained that debtors would have

already received due process in the originating state, that “the problem has been with

our mobile population absconding,” and that the aim was “to protect people who

have litigated their claims once” from having to litigate them a second time in a

different jurisdiction. Id. at 15; see also id. at 29 (“We know that our people are

moving more than they have ever moved before.”); id. at 41-42 (“[W]hat we are

interested in is protecting someone against the absconding debtor who has moved

on to another state . . . .”). In short, “[a]ll [the Commission] want[ed] to do [wa]s to

give [a creditor] the same rights that [they] would have in the state where the

judgment was issued.” Id. at 28.



      The District adopted the RUEFJA in response to a Judiciary Committee

Report explaining that (1) “Article IV, Section 1 of the Constitution of the United

States requires each state to give full faith and credit to the official acts and

judgments of every other state”; (2) the RUEFJA had been drafted to address the



the statute of limitations of that state would apply. Proceedings in Committee of the
Whole Revised Uniform Enforcement of Foreign Judgments Act, at 7 (1964). But
it did not indicate that the act of filing the foreign court judgment would restart the
clock for statute of limitations purposes. See id. at 6-7.
                                         47

“problem of [this clause’s] implementation”; (3) as drafted the D.C. UEFJA was

“almost identical” to the model statute; (4) the purpose of the D.C. UEFJA was “to

provide an expeditious and simple procedure to enforce foreign judgments in courts

of the District of Columbia”; and (5) “[t]he act of filing the foreign judgment [in

Superior Court] gives it the effect of being a judgment of” the Superior Court,

“thereby eliminating the need for another trial.” The Uniform Enforcement of

Foreign Judgments Act of 1990, D.C. Council, Report on Bill 8-56 at 2, 4 (June 20,

1990). As with the discussion of the RUEFJA before the Uniform Law Commission,

the discussion of the D.C. UEFJA before the Council contains no mention of a desire

to give new temporal life to foreign judgments with the adoption of a filing

procedure. Instead the sole aim appears to have been to provide a procedurally

streamlined mechanism to facilitate compliance with the geographic mandate of the

Full Faith and Credit Clause.



                         III.   Other Courts’ Decisions



      Where the plain-language meaning of § 15-352 and § 15-101(a) is clear and

supported by the legislative history and purpose of the D.C. UEFJA, I see no utility

in looking to varying state court decisions interpreting their respective versions of

the UEFJA or federal appellate court decisions interpreting a different statute
                                         48

entirely.   See Peoples Drug Stores, Inc. v. Dist. of Columbia, 470 A.2d 751, 755

(D.C. 1983) (“[A] court should look beyond the ordinary meaning of the words of a

statute only where there are persuasive reasons for doing so.” (internal quotation

marks omitted)).



       While I agree with my colleagues that we must take seriously the Council’s

directive to “interpret[] and construe[]” the D.C. UEFJA “to effectuate its general

purpose to make uniform the law of jurisdictions that enact it,” D.C. Code § 15-357,

I disagree that this directive has much if any force in this case. Our court cannot

singlehandedly create uniformity where there is none. To the extent state courts

have interpreted their UEFJA statutes and addressed (mostly cursorily) the temporal

question at issue in this case, uniformity has been elusive. As the majority opinion

acknowledges, some state supreme courts have concluded that filing a state court

judgment in another state does not create a new judgment in the second state or

restart the statute of limitations clock; others have concluded that it does. See ante

at 9-10. My colleagues in the majority note that the weight of authority supports

their interpretation of § 15-352 and § 15-101(a). But even assuming § 15-357

requires us to consider the weight of authority on a disputed issue, I disagree that

such outside authority can countermand the plain text of our statutes.
                                           49

      As for the federal appellate cases to which the majority opinion alludes, ante

at 10-11, I disagree that they have any bearing on our analysis. First, these cases are

interpreting 28 U.S.C. § 1963, which provides a procedural mechanism for

registering in one federal district court a judgment issued in another, does not

authorize the registration of a state court judgment in federal court, and has nothing

to do with the Full Faith and Credit Clause of the Constitution. Id. (authorizing

registration of “[a] judgment in an action for the recovery of money or property

entered in any [listed federal] court”; giving that judgment “the same effect as a

judgment of the district court of the district where registered”; and authorizing

“enforce[ment] in like manner”); see Atkinson v. Kestell, 954 F. Supp. 14, 15 n.2

(D.D.C. 1997), aff'd sub nom. Atkinson v. Inter-Am. Dev. Bank, 156 F.3d 1335 (D.C.

Cir. 1998), as amended (Oct. 28, 1998) (explaining that state court judgments may

not be registered in federal court pursuant to 28 U.S.C. § 1963). Federal courts, of

course, are all part of the same judicial system, see U.S. Const. art. III, § 1, and need

no special constitutional command to give each other’s judgments full faith and

credit, see Harrah’s Club v. Van Blitter, 902 F.2d 774, 777 (9th Cir. 1990) (“[T]he

Full Faith and Credit Clause does not apply to successive actions in federal courts

. . . .”). Second, although the procedural mechanism set forth in 28 U.S.C. § 1963

was the inspiration for the streamlined procedure adopted in the RUEFJA, ante at

10, the federal appellate decisions interpreting 28 U.S.C. § 1963 in a manner that the
                                          50

majority opinion deems supportive of its analysis all post-date the issuance of the

RUEFJA and thus could not have been considered even sub silentio by its drafters. 14

Third, the D.C. Council, when enacting the D.C. UEFJA, made no mention of either

28 U.S.C. § 1963 or the cases interpreting its registration procedure as creating new

judgments.



                           IV.    Other Considerations



      The majority opinion concludes with an array of policy arguments explaining

why its analysis of § 15-352 and § 15-101(a) is not unreasonable. Ante at 16-18.

Policy arguments identified by this court cannot override the plain text that is

presumed to capture the legislature’s intent. W. End Tenants Ass’n v. George Wash.



      14
          The Eighth Circuit published its frequently cited decision holding that
registration of a federal court judgment in a district in another state created a new
judgment, Stanford v. Utley, 341 F.2d 265 (8th Cir. 1965), a year after the Uniform
Law Commission approved the RUEFJA. The Eighth Circuit addressed this
question solely for the purpose of determining which state’s statute of limitations
controlled in a diversity suit. Id. at 268. Calculating whether registration restarted
the clock for statute of limitations purposes was unnecessary, since the judgment in
question had been registered the day after it was issued. Id. at 266. Federal appellate
courts subsequently relied on Stanford to conclude that the statute of limitations of
the state in which the judgment is registered runs from the date of registration. The
majority opinion cites to one such decision, Asterbadi, 841 F.3d 237, but it was
issued years after both the RUEFJA and D.C. UEFJA were drafted. The Fourth
Circuit in that case also resisted an argument that it should apply UEFJA principles
to interpret § 1963. Id. at 245-46.
                                           51

Univ., 640 A.2d 718, 726 (D.C. 1994) (“[T]he intent of the legislature is to be found

in the language which it has used” and “[a]bsent a clearly expressed legislative

intention to the contrary, that language must ordinarily be regarded as conclusive.”).

Even so, there is a strong policy argument to support reading the plain text of these

statutes as written: the District’s interest in protecting its residents and property

owners from stale judgments.




      Although this case does not present the worst-case scenario of a creditor

seeking to revive an expired foreign judgment by filing it in the District, it does raise

concerns about creditors sitting on their rights. HGA’s California judgment against

Mr. Wilson is from 2001 and it appears that, post-filing in D.C. in 2006, HGA did

in fact seek to enforce that judgment. According to an earlier related appeal, the

Superior Court authorized the U.S. Marshal to seize and sell Mr. Wilson’s property

to pay the judgment. Wilson v. Holt Graphic Arts, Inc., 981 A.2d 616, 617 & n.2

(D.C. 2009). The forced sale did not occur, however. HGA provided no explanation

for this nonevent in its 2018 complaint initiating this case; it did not even

acknowledge that it had successfully obtained authority to seize Mr. Wilson’s

property but then failed to actually seize it.
                                   52

                          *             *            *



For the reasons set forth above, I respectfully dissent.